Hoar, J.
The opinion of witnesses as to the value of lana must be confined to the land in controversy. Wyman v. Lexington Sf West Cambridge Railroad, 13 Met. 316. The question which the sheriff excluded would have been admissible, if it had been asked with reference to the land of the petitioner only. Shaw v. Charlestown, 2 Gray, 107. As it applied to land in the vicinity, the answer would not have been competent evidence.
The question being asked on cross-examination,' if it might nave been allowed for the mere purpose of testing the witness, *39yet its rejection is not a subject of exception; because the extent to which a cross-examination shall extend, where no competent evidence is excluded, must be left to the discretion of the judge or officer presiding at the trial. The verdict should therefore have been accepted.

Exceptions sustained.